DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
REMARKS
The amendments of claims 1-2, 4-6, 8, and 18-22 in the reply filed on 02/04/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 1-8 and 18-22 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the an end of each of the carbon nanotubes is flush with a surface of the insulating layer away from the polymer layer. However, independent claim 1 requires that an entirety of one of the carbon nanotubes is located outside the polymer layer. It is unclear how each of the carbon nanotubes can be flush with insulating layer surface, wherein at least one of the carbon nanotubes located entirely outside the polymer layer since the carbon nanotubes must be embedded within the polymer layer in order for the carbon nanotube to be flush with the insulating layer surface. Clarification and correction are required.
Claim 20 requires that length direction of the carbon nanotubes be perpendicular with the first polymer surface. However, independent claim 18 requires that plurality of carbon nanotubes be parallel to the first polymer surface. It is unclear how the carbon nanotubes can simultaneously be oriented perpendicular and parallel with the first polymer surface. The claim will be interpreted such that the carbon nanotubes can be either oriented parallel or perpendicular with the first polymer surface. Clarification and correction are required.
Claims 21 and 22 both require that each of the plurality of carbon nanotubes comprises a second end that is embedded in the polymer layer of the photoactive layer. However, respective independent claims 18 and 1 require that an entirety of one of the carbon nanotubes is located outside the polymer layer. It is unclear how each of the carbon nanotubes is embedded within the polymer, wherein at least one of the carbon nanotubes is entirely located outside the polymer layer. The claim will be interpreted such that a portion of the carbon nanotubes can be partially embedded in the polymer layer and portion of the carbon nanotubes can be located entirely outside of polymer layer. Clarification and correction are required. 

Claim Rejections - 35 USC § 103

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 20050005964) in view of Cui et al. (US 20110256451, cited in previous action), hereinafter referred to as Komatsu and Cui, respectively.
Regarding claim 1, Komatsu discloses on figure 1 a polymer solar cell (Abstract), comprising:
a photoactive layer [3] (photoelectric conversion element [3], ¶0081) comprising a polymer layer [4] (electron donor layer [4] comprises polymer material, ¶0050, ¶0119) and a carbon nanotube (CNT) layer [5] comprising a plurality of CNTs (electron acceptor layer [5] comprises CNTs, ¶0042, ¶0119);
a cathode electrode [6] (¶0081) located at a surface of the CNT layer [5] away from the polymer layer [4] and spaced apart from the polymer layer [4] (Fig 1); and
an anode electrode [2] (¶0058) located on the first polymer surface of the polymer layer [4] and spaced apart from the CNT layer [5] (Fig 1), wherein:
the polymer layer [4] comprises a first polymer surface and second polymer surface opposite to the first polymer surface (top and bottom surfaces of layer [4], Fig 1),
a portion of the CNT layer [5] directly contacts the polymer layer [4] (Fig 1). 
Komatsu fails to teach that a portion of the CNT layer is embedded in the polymer layer, wherein another portion of the CNT layer is exposed from the polymer layer, and an entirety of one of the plurality of CNTs is located outside of the polymer layer, so that an entire surface of one of the plurality of CNTs is exposed from the polymer layer and located on the first polymer surface. Moreover, the reference fails to teach that the cathode electrode and the anode electrode are located on the same side of the polymer layer.
Cui discloses on figure 8 a CNT based solar cell structure analogous to the polymer solar cell of Komatsu (Abstract), wherein the CNT based solar cell structure [800] comprises an n-type silicon coating [820] that directly corresponds to the electron donor polymer layer of Komatsu, p-type CNTs [810] that directly corresponds to the electron acceptor CNTs of Komatsu, and anode [830] and cathode [832] electrodes that are located on the same side of the n-type silicon coating layer [820] (¶0057). Moreover, the reference teaches that CNT layer is embedded in the n-type silicon layer, wherein another portion of the CNT layer is exposed from the n-type silicon layer, and an entirety of one of the plurality of CNTs is located outside of the n-type silicon layer, so that an entire surface of one of the plurality of CNTs is exposed from the n-type silicon layer and located on a side surface of the n-type silicon layer that directly corresponds to the first polymer surface of Komatsu since the CNTs that make contact with the anode is located on the side surface just as the CNT layer of Komatsu make direct contact with the anode layer is located at the top surface of the polymer layer. The structure of Cui is suitable for the intended purpose as the structure of Komatsu. Thusly, it would have been obvious to one having ordinary skill in the art to modify the structure of the polymer solar cell of Komatsu such that:
a portion of the CNT layer is embedded in the polymer layer,
another portion of the CNT layer is exposed from the polymer layer,
an entirety of one of the plurality of CNTs is located outside of the polymer layer, so that an entire surface of one of the plurality of CNTs is exposed from the polymer layer and located on the first polymer surface, and
the cathode electrode and the anode electrode are located on the same side of the polymer layer.
Regarding claim 7, modified Komatsu discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the portion of the carbon nanotube layer 
The references fail to teach that the anode electrode [830] comprises a plurality of sub-anode electrodes, the cathode electrode [832] comprises a plurality of sub-cathode electrodes, wherein each of the plurality of sub-cathode electrodes is located on a surface of one of the plurality of sub-carbon nanotube layer [810] away from the polymer layer [820], and the plurality of sub-carbon nanotube layer [810] and the plurality of sub-anode electrodes [830] are spaced apart from each other and alternately disposed on the first polymer surface. However, it would have been obvious to one of ordinary skill to modify the polymer solar cell as such since the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, section VI, subsection B and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the duplication of the anode and cathode electrodes would not alter the function of the solar cell since the charge carriers produced by the solar cell will still be collected by the duplicated electrodes.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu and Cui as applied to claim 1 above, and further in view of Al-Haik et al. (US 20070110977), hereinafter referred to as Al-Haik.
Regarding claim 2, modified Komatsu discloses all of the limitations as set forth above. The references fail to teach that length directions of the plurality of CNTs are parallel to the first polymer surface.
The applied references fails to teach that the plurality of CNTs are parallel to the first polymer surface.
Al-Haik discloses a composite material analogous to the polymer layer of modified Komatsu, wherein the composite material is applicable to polymer solar cells (Abstract). The composite material comprises embedded CNTs [210], wherein the CNTs are oriented parallel to the top surface of the prima facie obviousness determination. See MPEP 2143, subsection D.
Claims 3, 5-6, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu and Cui as applied to claim 1 above, and further in view of Flood (US 20110220191, cited in previous action), hereinafter referred to as Flood.
Regarding claims 3 and 22, modified Komatsu discloses all of the limitations as set forth above. The references fail to teach that the polymer solar cell comprises an insulating layer located between the cathode electrode and the polymer layer.
Flood discloses on figure 7 a photovoltaic device analogous to the polymer solar cell of modified Komatsu (Abstract), wherein the device comprises an insulating layer disposed between a light responsive layer comprising CNTs that corresponds to the polymer layer and an electric contact that corresponds to the cathode electrode (¶0016). The insulating layer prevents a short circuit path (¶0110). Thusly, it would have been obvious to one having ordinary skill in the art to form an insulating layer between the cathode electrode and CNTs of the polymer layer of modified Komatsu as taught by Flood to prevent a short circuit path (Flood, ¶0110). Moreover, the combination of the references teach that each of the plurality of CNTs [722] comprises a first end (bottom end) and a second end opposite to the first end, wherein the first end is exposed from the polymer layer [704], and the second end is embedded in the polymer layer [704] of the photoactive layer (Flood, Fig 7).
Regarding claim 5, modified Komatsu discloses all of the limitations as set forth above. Moreover, the combination of the references teaches that length directions of the plurality of CNTs [722] are substantially perpendicular to the first polymer surface (first polymer surface corresponds to 
Regarding claim 6, modified Komatsu discloses all of the limitations as set forth above. Moreover, the combination of the references teach that an angle of greater than 0 degrees and less than 90 degrees is formed between length directions of the plurality of carbon nanotubes and the first polymer surface (Flood, Fig 3, ¶0110). Furthermore, a prima facie case of obviousness exist where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, one of ordinary skill would reasonably expect the carbon nanotube layers comprising 90 degrees to function the same as a carbon nanotube layer comprising 89.9 degrees.
Regarding claim 8, modified Komatsu discloses all of the limitations as set forth above. The references fail to teach that the length directions of the plurality of CNTs are substantially parallel to each other.
Flood discloses on figure 7 a photovoltaic device analogous to the polymer solar cell of modified Komatsu (Abstract), wherein the device comprises absorption layer [704] that directly corresponds to the polymer layer of modified Komatsu since the absorption layer comprises embedded CNTs [722]. The reference teaches that the length direction of the CNTs are substantially parallel to each other. The CNTs are suitable for the intended purpose as the CNTs of modified Komatsu. Thusly, it would have been obvious to one having ordinary skill in the art to modify the CNTs of Komatsu in view of the disclosure of Flood such that the length directions of the plurality of CNTs are substantially parallel to each other since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu, Cui and Flood as applied to claim 3 above, and further in view of Preezant et al. (US 20120097223, cited in previous action), hereinafter referred to as Preezant.
Regarding claim 4, modified Komatsu discloses all of the limitations as set forth above. The applied references fail to teach that the length directions of the plurality of CNTs are substantially perpendicular to the first polymer surface, and a portion of each of the plurality of CNTs is embedded in the cathode electrode.
Preezant discloses on figure 2g a photovoltaic device analogous to the polymer solar cell of modified Komatsu (Abstract), wherein the device includes a structure comprising a bulk region that directly corresponds to the polymer layer of modified Komatsu, which is sandwiched between a pair of opposite electrodes that correspond to the electrodes of modified Komatsu (¶0067). The reference teaches that the bulk region comprises nanorods, wherein a length direction of the nanorods are substantially perpendicular to a first surface of the bulk region, and a portion of each of the nanorods is embedded in the electrodes (¶0066). The structure of the photovoltaic device is suitable for the intended purpose as the structure of the polymer solar cell of modified Komatsu. Thusly, it would have been obvious to one having ordinary skill in the art to modify the polymer solar cell of modified Komatsu such that the length directions of the plurality of CNTs are substantially perpendicular to the first polymer surface, and a portion of each of the plurality of CNTs is embedded in the cathode electrode since applying a known technique to a known device ready for improvement to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection D.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 20050005964) in view of Cui et al. (US 20110256451, cited in previous action) and Al-Haik et al. (US 20070110977), hereinafter referred to as Komatsu, Cui, and Al-Haik, respectively.
Regarding claim 18
a photoactive layer [3] (photoelectric conversion element [3], ¶0081) comprising a polymer layer [4] comprising a first polymer surface (electron donor layer [4] comprises polymer material, ¶0050, ¶0119) and a carbon nanotube (CNT) layer [5] (electron acceptor layer [5] comprises CNTs, ¶0042, ¶0119);
a cathode electrode [6] (¶0081) located at a surface of the CNT layer [5] away from the polymer layer [4] and spaced apart from the polymer layer [4] (Fig 1); and
an anode electrode [2] (¶0058) located on the first polymer surface of the polymer layer [4] and spaced apart from the CNT layer [5] (Fig 1).
Komatsu fails to teach that a portion of the CNT layer is embedded in the polymer layer, wherein another portion of the CNT layer is exposed from the polymer layer, and an entirety of one of the plurality of CNTs is located outside of the polymer layer, so that an entire surface of one of the plurality of CNTs is exposed from the polymer layer and located on the first polymer surface.
Cui discloses on figure 8 a CNT based solar cell structure analogous to the polymer solar cell of Komatsu (Abstract), wherein the CNT based solar cell structure [800] comprises an n-type silicon coating [820] that directly corresponds to the electron donor polymer layer of Komatsu, p-type CNTs [810] that directly corresponds to the electron acceptor CNTs of Komatsu, and anode [832] and cathode [830] electrodes (¶0057). Moreover, the reference teaches that CNT layer is embedded in the n-type silicon layer, wherein another portion of the CNT layer is exposed from the n-type silicon layer, and an entirety of one of the plurality of CNTs is located outside of the n-type silicon layer, so that an entire surface of one of the plurality of CNTs is exposed from the n-type silicon layer and located on a first surface of the n-type silicon layer. The structure of Cui is suitable for the intended purpose as the structure of Komatsu. Thusly, it would have been obvious to one having ordinary skill in the art to modify the structure of the polymer solar cell of Komatsu such that:
a portion of the CNT layer is embedded in the polymer layer,
another portion of the CNT layer is exposed from the polymer layer, and
an entirety of one of the plurality of CNTs is located outside of the polymer layer, so that an entire surface of one of the plurality of CNTs is exposed from the polymer layer and located on the first polymer surface.
The applied references fails to teach that the plurality of CNTs are parallel to the first polymer surface.
Al-Haik discloses a composite material analogous to the polymer layer of modified Komatsu, wherein the composite material is applicable to polymer solar cells (Abstract). The composite material comprises embedded CNTs [210], wherein the CNTs are oriented parallel to the top surface of the composite material (Fig 2, ¶0030-0031). The CNT orientation is suitable for the CNTs of modified Komatsu. Thusly, it would have been obvious to one having ordinary skill in the art to modify the plurality of CNTs of modified Komatsu such that the CNTs are parallel to the first polymer surface since applying a known technique to a known device ready for improvement to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection D.
Regarding claim 19, modified Komatsu discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the CNT layer consists of the plurality of CNTs parallel to each other (Al-Haik, Fig 2).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu, Cui, and Al-Haik as applied to claim 18 above, and further in view of Flood (US 20110220191, cited in previous action), hereinafter referred to as Flood.
Regarding claims 20-21, modified Komatsu discloses all of the limitations as set forth above. The references fail to teach that the polymer solar cell comprises an insulating layer located between the cathode electrode and the polymer layer, wherein length directions of the plurality of CNTs are 
Flood discloses on figure 7 a photovoltaic device analogous to the polymer solar cell of modified Komatsu (Abstract), wherein the device comprises an insulating layer [736] disposed between a light responsive layer [704] comprising CNTs that corresponds to the polymer layer and an electric contact [702] that corresponds to the cathode electrode (¶0016). Furthermore, length directions of the CNTs [722] are substantially perpendicular to the top surface of the light responsive layer, and the CNTs [722] are exposed from the light responsive layer [704] and passes through the insulating layer [736] to be in contact with the electric contact [702]. The insulating layer prevents a short circuit path (¶0110). Thusly, it would have been obvious to one having ordinary skill in the art to form an insulating layer between the cathode electrode and CNTs of the polymer such that length directions of the plurality of CNTs are substantially perpendicular to the first polymer surface, and the plurality of CNTs is exposed from the polymer layer and passes through the insulating layer to be in contact with the cathode electrode.
Moreover, the combination of the references teach that each of the plurality of CNTs [722] comprises a first end (bottom end) and a second end opposite to the first end, wherein the first end is exposed from the polymer layer [704], and the second end is embedded in the polymer layer [704] of the photoactive layer (Flood, Fig 7).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796